Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 7, line 1, filed February 09, 2022, with respect to the rejection of Claims 1, 3, 5, 7, 9, 11, 13-14, and 17-19 under 35 U.S.C. 103 as obvious in view of Nagasawa, and in further view of Angelopoulos et al. (United States Patent No. US 6,685,853 B1), hereinafter Angelopoulos, have been fully considered but they are not persuasive. Applicant has argued that the added limitation of “the conductive polymer composition is a dispersion of a composite composed of the component (A) and the component (B) in H2O” overcomes the prior art rejection on record. To this point, Applicant that “while Nagasawa describes a composition which is a dispersion of a composite composed of a polyaniline-based conductive polymer and a dopant polymer in H20,” “the solvent of the composition disclosed in Angelopoulos is an organic solvent,” “[t]hus, Nagasawa and Angelopoulos . . . do not describe and/or fairly suggest ‘a dispersion of a composite composed of the component (A) and the component (B) in H20,’ as required by amended claim 1.” This argument is unpersuasive. Nagasawa clearly teaches substituted aniline as being compatible with aqueous dispersions. Indeed, Nagasawa teaches (Paragraph [0056]) “a (co)polymer composed of one kind or two or more kinds of monomers selected from 2-methyl aniline, 3-methyl aniline, 2-ethyl aniline, 3-ethyl aniline, 2-isopropyl aniline, 2-methoxy aniline, 3-methoxy aniline, 2-ethoxy aniline, 3-ethoxy aniline, 3-isopropoxy aniline, and 3-hydroxy aniline is preferably used in view of dispersibility in H2O, conductivity, reactivity, and heat stability of the product when the co(polymer) is composited with a polyanion.” Thus, Nagasawa teaches substituted aniline, in fact, has several positive attributes. While Angelopoulos teaches the use of an 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
3.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5, 7, 9, 11, 13-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasawa et al. (United States Patent Publication No. US 2016/0223909 A1), hereinafter Nagasawa, and in further view of Angelopoulos et al. (United States Patent No. US 6,685,853 B1), hereinafter Angelopoulos.
5.	Regarding Claims 1, 3, 5, 7, 9, 11, 13-14, and 17-19, Nagasawa teaches (Abstract, Paragraph [0014-0045]) a conductive polymer composition. Nagasawa teaches (Paragraphs [0051-0056]) a polyaniline-based conductive polymer having two or more kinds of repeating units shown by the general formula (1) of the instant application. Nagasawa teaches (Paragraphs [0057-0083]) a dopant polymer, therein referred to as a polyanion, which comprises a repeating unit shown by the general formula (2) of the instant application. Nagasawa teaches (Paragraphs [0057-0083]) the dopant polymer having a weight-average molecular weights of 5,000 and 500,000. Nagasawa teaches (Paragraphs [0051-0056]) wherein chemical groups RA1 to RA4 of general formula (1) of the instant application each independently represent any of a linear, branched, or cyclic monovalent hydrocarbon group having 1 to 20 carbon atoms and optionally containing a heteroatom, a hydrogen atom, and a halogen atom. Nagasawa teaches (Paragraphs [0051-0056]) the chemical groups RA1 and RA2 or RA3 and RA4 of general formula (1) B1 of general formula (2) of the instant application represents a hydrogen atom or a methyl group. Nagasawa teaches (Paragraphs [0057-0083]) that RB2 of general formula (2) of the instant application represents any of a single bond, an ester group, and a linear, branched, or cyclic hydrocarbon group having 1 to 12 carbon atoms and optionally containing either or both of an ether group and an ester group. Nagasawa teaches (Paragraphs [0057-0083]) that “Z” of general formula (2) of the instant application represents any of a phenylene group, a naphtylene group, and an ester group. Nagasawa teaches (Paragraphs [0057-0083]) that “b” of general formula (2) of the instant application is a number satisfying 0<b≤1.0. Nagasawa teaches (Paragraphs [0057-0083]) that “s” of general formula (2) of the instant application is the integer 1. Nagasawa teaches (Paragraph [0073]) the conductive polymer composition is a dispersion of a composite composed of polyaniline-based conductive polymer and the dopant polymer in H2O. Nagasawa teaches (Paragraphs [0057-0083]) the repeating unit-b of the dopant polymer comprises at least one kind of repeating unit selected from the group consisting of repeating units b2 and b4 to b6 of the instant application as shown by the general formulae (2-2) and (2-4) to (2-6) of the instant application. Nagasawa teaches (Paragraphs [0084-0093]) the conductive polymer composition further comprising an amphoteric ion compound, therein referred to as a betaine compound, as shown by general formula (3) of the instant application. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein chemical groups RC1 to RC3 of general formula (3) of the instant application each independently represent a linear, branched, or cyclic monovalent hydrocarbon group having 1 to 20 carbon atoms and optionally substituted with or containing a heteroatom. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein chemical groups RC1 and RC2, or RC1, RC2, and RC3 of general formula (3) of the instant application are optionally bonded to each other to form a ring with A+ in the general + of general formula (3) of the instant application is a heteroatom and represents a monovalent cation. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein “k” of general formula (3) of the instant application is an integer of 1 to 8. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein chemical group L of general formula (3) of the instant application represents a carbon atom or a heteroatom, the both of which are optionally contained when “k” is 2 or more. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein chemical groups RC4 and RC5 of general formula (3) of the instant application each represent a hydrogen atom, or a linear, branched, or cyclic monovalent hydrocarbon group having 1 to 20 carbon atoms and optionally containing a heteroatom. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein chemical groups RC4 and RC5 of general formula (3) of the instant application are optionally bonded to each other to form a ring. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein chemical group B— of general formula (3) of the instant application is a monovalent anionic functional group and represents a carboxylate ion or a sulfonate ion. Nagasawa teaches (Paragraphs [0084-0093]) the conductive polymer composition further comprising comprising an amphoteric ion compound shown by general formula (4) of the instant application. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein is in an amount of 1 to 50 parts by mass based on 100 parts by mass of a composite of the polyaniline-based conductive polymer and the dopant polymer. Nagasawa teaches (Paragraphs [0094-0095]) the conductive polymer composition further comprising a nonionic surfactant. Nagasawa teaches (Paragraphs [0094-0095]) the nonionic surfactant wherein the nonionic surfactant is in an amount of 1 to 50 parts by mass based on 100 parts by mass of a composite of the polyaniline-based conductive polymer and the dopant polymer. Nagasawa teaches (Paragraph [0099]) a coated article comprising a film formed from the conductive polymer composition on a body to be processed. Nagasawa teaches 
6.	However, while Nagasawa does teach (Paragraphs [0051-0056]) the polyaniline-based conductive polymer wherein the repeating units of the polyaniline-based conductive polymer containing a repeating unit-a1, in which all of RA1 to RA4 are hydrogen atoms, Nagasawa does not explicitly teach the polyaniline-based conductive polymer, the repeating units of the polyaniline-based conductive polymer containing a repeating unit-a1, in which all of RA1 to RA4 are hydrogen atoms, in a ratio of 50% < a1 < 100%. Also, Nagasawa does not explicitly teach in the polyaniline-based conductive polymer, the repeating units of the polyaniline-based conductive polymer containing a repeating unit-a1, in which all of RA1 to RA4 are hydrogen atoms, in a ratio of 80% ≤ a1 < 100%.
7.	Angelopoulos teaches (pg. 17, col. 6, lines 32-58) a polyaniline-based conductive polymer, wherein the repeating units of the polyaniline-based conductive polymer containing a repeating unit-a1, in which all of RA1 to RA4 are hydrogen atoms, in a ratio of 50% < a1 < 100% and in a ratio of 80% ≤ a1 < 100%, therein the ratio unsubstituted polyaniline is 60, 80, and 92%. Angelopoulos teaches (Fig. 5) partially substituted polyaniline has higher conductivity than unsubstituted polyaniline.
8.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagasawa to incorporate the teachings of Angelopoulos wherein the repeating units of the polyaniline-based conductive polymer containing a repeating unit-a1, in which all of RA1 to RA4 are hydrogen atoms, in a ratio of 50% < a1 < 100% and in a ratio of 80% ≤ a1 < 100%. Doing so would result in an increase in the conductivity of the polyaniline-based conductive polymer, as recognized by Angelopoulos.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Nagasawa et al. (United States Patent Publication No. US 2016/0223909 A1), hereinafter Nagasawa, and in further view of Angelopoulos et al. (United States Patent No. US 6,685,853 B1), hereinafter Angelopoulos, and in further view of Koyama et al. (Japanese Patent Publication No. JP 2015-087,612 A), hereinafter Koyama.
10.	Regarding Claims 15-16, Nagasawa in further view of Angelopoulos teaches all of the elements of the present claimed inventions as set forth in Claim 1 above. Nagasawa in further view of Angelopoulos, however, does not explicitly teach in the polyaniline-based conductive polymer, wherein the conductive polymer composition is a material for forming a laminated film as a device constituent component in an organic thin-film device. Also, Nagasawa in further view of Angelopoulos does not explicitly teach in the polyaniline-based conductive polymer, wherein the conductive polymer composition is a material for forming an electrode film or a material for forming a carrier transferring film.
11.	Koyama teaches (Paragraphs [0018-0030]) the polyaniline-based conductive polymer, wherein the conductive polymer composition is a material for forming a laminated film as a device constituent component in an organic thin-film device. Koyama teaches (Paragraphs [0018-0030]) the polyaniline-based conductive polymer, wherein the conductive polymer composition is a material for forming a material for forming a carrier transferring film. Koyama teaches (Paragraphs [0002 and 0018-0030]) that electronic devices comprising a laminated film as a device constituent component in an organic thin-film device are useful in manufacturing organic solar cells, an organic electroluminescent displays, an organic light detectors, an organic field effect transistors, an organic electroluminescent devices, a gas sensors, an organic rectifying devices, an organic inverters, and information recording devices. Koyama teaches (Paragraphs [0002 and 0018-0030]) that electronic devices comprising a carrier transferring film are useful in manufacturing organic solar cells, an organic electroluminescent displays, an organic light 
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagasawa in further view of Angelopoulos to incorporate the teachings of Koyama wherein the conductive polymer composition is a material for forming a laminated film and a carrier transferring film. Doing so would result in ability to manufacture a large variety of electronic devices, as recognized by Koyama.

Conclusion
13.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/24/2022